Citation Nr: 1042845	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  06-24 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a low back disability, to 
include on a secondary basis to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to April 
1987 and from May 1988 to July 1989.

These matters were last before the Board of Veterans' Appeals 
(Board) in July 2009, on appeal of a May 2005 rating decision of 
the St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The Board denied the claim 
for a back disability and remanded the claim for a left hip 
disability. 

The Veteran appealed the July 2009 Board decision regarding the 
claim for a back disability to the United States Court of Appeals 
for Veterans Claims (Court).  The Veteran and VA filed a Joint 
Motion for Remand with the Court.  In a February 2010 Order, the 
Court remanded the claim to the Board for compliance with the 
instructions in the Joint Motion for Remand (JMR).  Specifically, 
the JMR instructed the Board to address whether or not an 
additional medical opinion was necessary.

The Board notes that the July 2009 remand directives regarding 
the claim for a left hip disability remain pending 
readjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.






REMAND

VA is obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service; and the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

The Court noted in the February 2010 JMR that the Veteran had 
claimed entitlement to service connection for a low back 
disability secondary to his service-connected disabilities, but 
the December 2008 examiner only discussed the possibility of a 
secondary relationship to the service-connected left knee 
disability.  Entitlement to service connection for a right hip 
disability was granted during the pendency of the Veteran's claim 
for a low back disability.  As, per Robinson v. Mansfield, 21 
Vet. App. 545 (2008), the Board must address all theories of 
entitlement explicitly raised by the claimant and the evidence of 
record, the Board finds that an additional medical opinion is 
necessary.

A March 2009 VA treatment note reflects that the Veteran was 
seeing a private chiropractor, Jan Jensen, on a weekly basis for 
treatment of his knee, hip, and back.  Although the record 
reflects statements from this health care provider, associated 
treatment notes are not of record.  When VA is put on notice of 
the existence of private medical records, VA must attempt to 
obtain those records before proceeding with the appeal.  See Lind 
v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).  While this case is in remand status, the 
RO/AMC must provide the Veteran with an authorization form in 
order to allow for the release of these records.





Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for a low back 
disorder that is not evidenced by the 
current record.  The RO/AMC must gather 
any outstanding VA treatment records - to 
specifically include records of treatment 
occurring after February 2010 - and 
provide the Veteran with authorization 
forms for the release of any identified 
outstanding private treatment records.  
The RO/AMC must specifically ask the 
Veteran to complete an authorization form 
allowing for the release of chiropractic 
treatment records from Jan Jensen.  Any 
such records must be obtained and 
associated with the claims folder.  If 
any identified private records cannot be 
obtained, the Veteran must be so informed 
and provided an opportunity to submit any 
copies thereof in his possession.

2. The RO/AMC will afford the Veteran an 
examination at an appropriate facility, 
to determine whether he has a  low back 
muscular or bony disability, which is 
related to his active duty service, to 
include any relationship to his service-
connected left knee or right hip.  The 
following considerations will govern the 
examinations:

a.	The claims folder and a copy of 
this remand will be made available 
to the examiner, who must 
specifically acknowledge receipt 
and review of these materials in 
any report generated.

b.	After reviewing the claims file, 
and examining the Veteran, the 
examiner must provide opinions as 
to whether the Veteran has a 
current low back muscular or bony 
disability as the result of his 
active duty service, as the result 
of his service-connected left knee 
disabilities, and/or as the result 
of his service-connected right hip 
disability.   

c.	Although the examiner is obligated 
to review the claims folder, the 
examiner's attention is 
specifically called to the 
following:  

(1)	January, February, 
June, and August 1989 
service treatment records 
showing complaints of low 
back pain as well as a 
June 1990 service 
record/statement from an 
orthopedic resident 
showing that the Veteran 
was undergoing 
"rehabilitative therapy 
for his musculoskeletal 
back pain;" 

(2)	A March 2004 VA 
treatment note indicating 
low back pain was 
secondary to left knee 
pain; 

(3)	The report of an 
August 2004 VA 
examination reflecting 
that the Veteran reported 
falling and hurting his 
back previously and 
showing a diagnosis of 
right nerve neuritis and 
gluteal muscle strain 
(the examiner is 
specifically asked to 
interpret the 2004 
examiner's reference to 
""back pain"" and to 
state whether or not the 
report indicates any 
diagnosis pertinent to 
the lumbosacral region of 
the spine or is referring 
to the gluteal strain); 

(4)	An April 2005 VA 
examination report 
stating that the left 
knee disability is not 
likely affecting the 
claimed low back and left 
hip disabilities; 

(5)	VA treatment notes 
reflecting a relationship 
between the left knee and 
low back pain (May, July, 
September and December 
2004, January 2005, July 
2006, April 2007); 

(6)	VA treatment notes 
reflecting a relationship 
between the left knee and 
left hip pain (January 
2005 and July 2006);

(7)	VA medical opinion 
correlating the left knee 
disability with low back 
and left hip pain (July 
2008);

(8)	February 2008 
chiropractic opinion 
noting that the left knee 
disability results in 
"lumbago;" 

(9)	December 2008 VA x-ray 
results showing a 
"negative examination of 
the lumbosacral spine;"

(10)	December 2008 VA 
examination report 
diagnosing mild 
degenerative disc disease 
and left hip trochanteric 
bursitis (the examiner is 
specifically asked to 
address the 2008 
examiner's opinion that 
any low back disability 
is not related to the 
left knee as well as, in 
regard to the left hip, 
the contrast between that 
examiner's diagnosis of 
bursitis and the 
statement that there is 
no diagnosable 
disability);

d.	The examiner must provide a 
response with a rationale as to the 
question whether  the Veteran has a 
low back muscular or bony disorder 
(i.e., recurrent muscular strain; 
degenerative disc disease, or other 
disorder) secondary to the left 
knee or right hip.    

All clinical findings should be 
reported in detail.  If any 
examiner is unable to state an 
opinion without resorting to 
speculation, he or she must so 
indicate and explain why.

3. After the above has been completed, 
the RO must review the claims file and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action must be implemented.  
If any report does not include adequate 
responses to the specific opinions 
requested, it must be returned to the 
providing examiner for corrective action.  
If the requested examination was 
conducted by a non-physician, the 
resulting report must be reviewed and 
signed by a physician.

4. Thereafter, the RO must consider all 
of the evidence of record and 
readjudicate the Veteran's claim for 
service connection.  The Veteran and his 
representative must be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.  
Thereafter, if indicated, the case should 
be returned to the Board for appellate 
disposition.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


The Veteran is notified that it is his responsibility to report 
for any examinations and to cooperate in the development of the 
claim.  The consequences for failure to report for a VA 
examination without good cause may include denial of the claim. 
38 C.F.R. §§ 3.158, 3.655 (2009).   If the Veteran does not 
report for any scheduled examination, documentation should be 
obtained which shows that notice scheduling the examination was 
sent to the last known address.   It should also be indicated 
whether any sent notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the final 
disposition of any unresolved issue.  The RO and the Veteran are 
advised that the Board is obligated by law to ensure that the RO 
complies with its directives, as well as those of the appellate 
courts.  It has been held that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand orders 
of the Board or the Courts are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


